Citation Nr: 1528250	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased compensable rating for status-post tumor removal, right hand (right hand condition). 

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connection diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to December 1971.

These issues come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claims of service connection for peripheral neuropathy and an increased rating for a right hand condition.  

In July 2012, the Veteran submitted a substantive appeal (VA Form 9) regarding the claims on appeal and requested to provide testimony before a Veterans Law Judge. A Board hearing was scheduled for May 18, 2015. On May 12, 2015, the VA received notice from the Veteran that he wished to cancel his scheduled hearing, and the hearing was cancelled. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating for a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran's diagnosed peripheral neuropathy of the lower extremities is otherwise related to his military service, or as secondary to his service-connected diabetes mellitus, type II. 



CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of his lower extremities is caused, or at least aggravated, by his currently service-connected diabetes mellitus, type II. Specifically, the Veteran contends that he suffers from pain, burning, numbness and tingling in both his feet, and his condition prevents him from standing or walking for long period of time. After a complete review of the Veteran's claims file, the Board notes that the evidence of record shows that the Veteran's peripheral neuropathy, or foot condition, manifested prior to the Veteran's diagnosis of diabetes and, therefore, was not caused or aggravated by the that condition. The Board finds that the preponderance of the evidence is against the finding that the Veteran's condition was caused or aggravated by any instance of her service or her service-connected conditions. Consequently, the Veteran's claim must be denied. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has continuously alleged that his bilateral peripheral neuropathy of the lower extremities was caused, or at least aggravated, by his service-connected diabetes. The record contains the Veteran's service treatment records (STRs), post-service VA treatment records, lay statements from the Veteran, and VA Compensation and Pension (C&P) examinations.

The Board notes that the Veteran was afforded two separate C&P examinations for his claimed condition in December 2009 and June 2012. As a preliminary matter, the Board finds that the Veteran has been diagnosed with peripheral neuropathy of both his lower extremities. Both VA treatment records and C&P examinations have diagnosed the Veteran with such a condition, and the Veteran's lay statements have provided ample information regarding manifestations of his condition, which includes a burning sensation in his feet, numbness and pain. 

In December 2009, the Veteran was afforded his first C&P examination regarding his condition. After conducting a thorough analysis of the Veteran's claims file and medical history, and conducting physical tests on the Veteran's lower extremities, the examiner, as noted above, diagnosed the Veteran with peripheral neuropathy of his bilateral lower extremity. The examiner, however, opined that the Veteran's diagnosed condition was not caused or aggravated by the Veteran's then- diagnosed diabetes mellitus, type II. The examiner reasoned that since the Veteran's diabetes was diagnosed years after the Veteran's diagnosis of peripheral neuropathy that such a condition could not have been caused by his diabetes. Indeed, the record shows that the Veteran's peripheral neuropathy was discovered nearly two years (2007) prior to the Veteran's diabetes diagnosis in 2009. 

Likewise, the examiner noted that the Veteran's neuropathy was also not aggravated by the Veteran's diabetes. The examiner explained that diabetic neuropathy manifests years after the diagnosis of diabetes, and that, again, the Veteran's condition, was present prior to the Veteran's diabetes diagnosis. The examiner opined that any increase, or aggravation, in the symptoms of his peripheral neuropathy is most likely caused by the Veteran's diagnosed arthritis of the lower back and his bilateral plantar fasciitis, neither of which are service-connected. 

The Veteran was afforded another C&P examination in June 2012. The Veteran reported much of the same symptoms of his condition; burning feet, numbness, tingling, and pain. He stated that he had to place his feet in an ice bath on a daily basis to relieve his symptoms. Again, the examiner provided a nexus opinion stating that the Veteran's peripheral neuropathy was not caused by or aggravated by the Veteran's diabetes. The examiner, again, noted that diabetic neuropathy manifests years after diabetes is diagnosed, and the fact that the Veteran's neuropathy was diagnosed and manifested years before any diagnosis of diabetes demonstrates that his diabetes did not cause or aggravate his peripheral neuropathy. The Board finds both examiners' opinions to be probative in providing an adequate nexus opinion regarding the Veteran's claimed condition. Both examinations, while utilizing the same basis for their rationale, concluded negative nexus opinions with regards to the Veteran's condition and his service-connected diabetes. 

The Board does acknowledge that there is also positive evidence of record with regards to a connection between the Veteran's diabetes and his neuropathy. Specifically, the Board notes that, on multiple VA treatment records, the Veteran's treating physician's refer to the Veteran's condition as "diabetes with peripheral neuropathy," indicting a potential causational connection between the two. See VA Treatment Records, dated May 2010 and April 2011. However, the Board finds such evidence is not probative, as such statements offer no rationale for such a conclusion, and is too vague to have any value in determining a causational connection between the two conditions. See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Likewise, the treatment records that refer to the Veteran's condition as "diabetic neuropathy" do so without any rationale or explanation regarding associating the Veteran's neuropathy and his later diagnosed diabetes; again, such evidence provides little probative value. Indeed, a review of the treatment records show no analysis or opinion with regards to any connection between the two conditions; and no discussion was provided for the contradicting examinations described herein. While the Veteran's treating physicians are certainly credible and competent to provide such statements, without providing accompanying rationale, such evidence is insufficient to provide a basis to grant service connection.   

Furthermore, the Board also acknowledges the fact the Veteran has continuously alleged that his peripheral neuropathy is caused or aggravated by his diabetes. However, while the Board finds that the Veteran's contentions are credible, as he has maintained such argument throughout the claims period, he is not, competent to conclude such complex medical connections between these two conditions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that such analysis and conclusion require specialized education, experience and training, of which the Veteran has not shown he possesses. Id. Such complex theories of causation and/or aggravation of a secondary condition dealing with the internal mechanics of the body are not within the purview of a lay person and are not considered observable by such. Id. Therefore, the Veteran's lay statements provide no additional probative value as he is not competent to report such conclusions. 

Consequently, the Board finds that the VA C&P examinations, specifically the December 2009 examination, to be most probative. As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran's diabetes caused/aggravated the Veteran peripheral neuropathy of his lower extremities, and therefore, the Veteran's claim for service connection on a secondary basis is denied. 

However, the Veteran's claim may also be considered on a direct basis to establish service connection. Generally, to prevail on a claim of direct service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that while the Veteran certainly has a currently diagnosed disability, the evidence does not reveal any existence of an in-service incident or injury required to establish service connection directly. The Veteran has not alleged that his condition was caused by any incident or injury in his service. Indeed, a review of the Veteran's STRs reveals no incidents or injuries during service that would indicate any nexus with the Veteran's neuropathy of his lower extremities. Without such in-service element, the Veteran's claim fails on a direct basis analysis, and service connection cannot be established. 

The Board notes that neither C&P examination cited herein noted any conclusion regarding any direct nexus between the Veteran's condition and his military service. In fact, the VA's inquiry to the C&P examiners only noted the Veteran's sole claim for a secondary condition. However, an examination is not required in this case with regards to a direct entitlement theory for service connection, as there is no element of any in-service injury of incurrence. The VA is not required to provide a medical examination to all claims; instead, only claims that have insufficient competent medical evidence on file for a determination on the merits must be provided a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, since there is no evidence of any in-service element, the evidence of record is sufficient for adjudication on the merits. As such, the Board finds that the preponderance of the evidence is against establishing service connection on a direct basis, the Veteran's claim must again be denied.  

Additionally, peripheral neuropathy of any kind is not a chronic disease listed under § 3.309(a), and, therefore, does not qualify for any presumptions or any analysis under continuity of symptomology, under § 3.309(b). See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Finally, the Board notes that the Veteran's representative has requested that the Veteran's claim for service connection be remanded for another examination, as he claims the most recent examination did not provide an opinion regarding aggravation. See Information Hearing Presentation, May 2015. The Board, however, notes that read as a whole, a thorough analysis of both the Veteran's C&P examinations read together shows that the examiners provided conclusions and rationale regarding both causation and aggravation for the Veteran's peripheral neuropathy, as it relates to the Veteran's diabetes. See Monzingo v. Shinseki, 26 Vet.App. 97, 106 (2012) (stating that a medical opinion that does not "explicitly lay out the examiner's journey" from facts to conclusion is not inadequate so long as the Court can discern the examiner's reasoning); Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012) (noting that medical reports "must be read as a whole" in determinations of adequacy).  Therefore, the Board finds such examinations to be adequate and probative for adjudication. Although it has been more than 3 years since the VA obtained its last medical opinion regarding this claim, the Board notes that the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). As such, remand for a new examination is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against the finding that the Veteran's peripheral neuropathy of the his lower extremities are secondary to his service-connected diabetes mellitus, type II. Accordingly, the Veteran's claim for service connection must be denied. 


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for an increased compensable rating for his right hand condition. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that the Veteran's last examination for his service-connected right hand condition was in December 2009, more than five and half years ago. While that examination noted nearly normal function of the Veteran's right hand, and an unpainful and stable scar, the Veteran has contended that his condition has progressively worsened through the years. Although the mere passage of time is insufficient to require a new VA examination, where a Veteran claims, as he has here, that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992). 

Here, through lay statements, the Veteran has stated consistently that his right hand condition is far worse than his current noncompensable rating. Specifically, he asserts that he has experienced in both frequency and severity pain and cramping in his right hand, especially after use like writing or golfing. The Board finds that such statements are both credible and competent to demonstrate a worsening condition; and as such, a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed right hand condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA physician ascertain the current nature and severity of the Veteran's service-connected right hand condition, to include current diagnoses. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


